Title: From Thomas Jefferson to Joel Barlow, 14 March 1801
From: Jefferson, Thomas
To: Barlow, Joel



Dear Sir
Washington Mar. 14. 1801.

Not having my papers here, it is not in my power to acknolege the receipt of your letters by their dates, but I am pretty certain I have received two in the course of the last twelve months, one of them covering your excellent 2d. letter. nothing can be sounder than the principles it inculcates, and I am not without hopes they will make their way. you have understood that the revolutionary movements in Europe, had by industry & artifice, been wrought into objects of terror even to this country, and had really involved a great portion of our wellmeaning citizens in a panic which was perfectly unaccountable, and during the prevalence of which they were led to support measures the most insane. they are now pretty thoroughly recovered from it and sensible of the mischeif which was done, & preparing to be done had their minds continued a little longer under that derangement. the recovery bids fair to be complete, and to obliterate entirely the line of party division which had been so strongly drawn. not that their late leaders have come over, or ever can come over. but they stand at present almost without followers. the principal of them have retreated into the judiciary as a strong hold, the tenure of which renders it difficult to dislodge them. for all the particulars I must refer you to mr Dawson, a member of Congress, fully informed & worthy of entire confidence. give me leave to ask for him your attentions & civilities, and a verbal communication of such things on your side the water as you know I feel a great interest in, and as may not with safety be committed to paper. I am entirely unable to conjecture the issue of things with you. accept assurances of my constant esteem & high consideration.

Th: Jefferson

